Citation Nr: 1411812	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  12-17 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to dependency and indemnity compensation (DIC) benefits pursuant to 38 U.S.C.A. § 1318.

3. Entitlement to dependency and indemnity compensation (DIC) benefits pursuant to 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran had active military service from April 1967 to December 1967. He died in 2008. The appellant is his surviving spouse. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

A review of the virtual VA paperless claims processing systems does not reveal any additional documents pertinent to the present appeal.


FINDING OF FACT

The Veteran's service connected limitation of motion right hip with total hip replacement rated as 30 percent disabling, 2 inch shortening of right lower extremity rated as 10 percent disabling, degenerative disc disease lumbar spine rated as 10 percent disabling, and hypertension rated as noncompensable were contributory to his death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met. 38 U.S.C. §§ 1103, 1110, 1310 (West 2009); 38 C.F.R. §§ 3.300, 3.303, 3.312 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As the Board grants service connection for the cause of the Veteran's death, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008)) and the implementing regulations.

Merits of the Claim

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death. 38 U.S.C.A. § 1310 (West 2009); 38 C.F.R. § 3.312(a) (2013). In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death or be etiologically related to the cause of death. 38 C.F.R. § 3.312(b). In the case of contributory cause of death, it must be shown that a service-connected disability contributed substantially or materially to cause death. 38 C.F.R. § 3.312(c)(1). 

At the time of the Veteran's death, service connection had been established for, in pertinent part, a two-inch shortening of right lower extremity.

The Veteran died in 2008; the primary cause of his death was reported on the death certificate as cardiac arrest as a consequence of probable pulmonary embolism. The Veteran was not service-connected for these disabilities at the time of his death. The appellant asserts that the Veteran's cardiac arrest and pulmonary embolism are the result of a May 2008 fall which caused the Veteran to break his back in two places requiring surgery for repair. The Veteran was on Coumadin therapy at the time of the fall, which had to be reversed for the surgery. The reversal of the Coumadin therapy put the Veteran at a greater risk for blood clots and this led to the cardiac arrest caused by a pulmonary embolism. The Veteran fell because his walker, prescribed by VA for the two inch shortening of his leg, caught on part of the sidewalk outside his home. The Veteran had to use the walker because of balance issues resulting from ankylosing spondylitis and the discrepancy in leg length with his right leg being much shorter than his left. The leg length discrepancy was the result of right total hip arthroplasty done in 1973. The Veteran is service connected for this disability.  

VA opinions dated in April 2012 and November 2008 noted that the Veteran was on Coumadin therapy as a result of atrial fibrillation and that he was in need of the walker for his ankylosing spondylitis as much as for his right hip. The examiners determined that the atrial fibrillation and ankylosing spondylitis were the principle causes of death leading to the fall and the complications afterward and as those were not service-connected disabilities, the Veteran's death was not related to military service. 

The examiners acknowledged that the Veteran's use of the walker was at least in part due to his 2 inch shortening of right lower extremity, and that the fall caused by the walker led to the surgery which caused the complications from which the Veteran died. Therefore, the Board finds that the Veteran's service-connected two inch shortening of right lower extremity was a contributing factor to his death. 

Service connection for the cause of his death is warranted. As the Veteran has been granted DIC under 38 U.S.C.A. § 1310, the issues of entitlement to dependency and indemnity compensation (DIC) benefits pursuant to 38 U.S.C.A. §§ 1151 and 1318 are moot.


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.

The appeal as to entitlement to dependency and indemnity compensation (DIC) benefits pursuant to 38 U.S.C.A. § 1151 is dismissed as moot.

The appeal as to entitlement to dependency and indemnity compensation (DIC) benefits pursuant to 38 U.S.C.A. § 1318 is dismissed as moot.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


